Case: 21-2235   Document: 27     Page: 1   Filed: 04/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           GENNETT M. HOLMES-SMITH,
                   Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-2235
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-3443-21-0379-I-1.
                 ______________________

                 Decided: April 8, 2022
                 ______________________

    GENNETT M. HOLMES-SMITH, Stockbridge, GA, pro se.

     CALVIN M. MORROW, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.
                 ______________________

    Before PROST, MAYER, and TARANTO, Circuit Judges.
 PER CURIAM.
Case: 21-2235    Document: 27     Page: 2   Filed: 04/08/2022




 2                                    HOLMES-SMITH   v. MSPB



     Ms. Holmes-Smith sought monetary benefits for an in-
 jury that she alleges resulted from her work as an em-
 ployee of the Department of Veterans Affairs. After her
 claim was denied by the Office of Workers’ Compensation
 Programs (“OWCP”), Ms. Holmes-Smith appealed the deci-
 sion to the Merit Systems Protection Board (“Board”). The
 Board dismissed her appeal for lack of jurisdiction under
 5 U.S.C. § 8128(b). Ms. Holmes-Smith now appeals to this
 court. We affirm the Board’s dismissal because the Board
 properly determined that it lacked jurisdiction.
                       BACKGROUND
      Ms. Holmes-Smith filed a claim for workers’ compensa-
 tion with the Department of Labor, which referred her
 claim to OWCP. OWCP then denied the claim both upon
 initial filing and upon reconsideration. Ms. Holmes-Smith
 appealed OWCP’s denial upon reconsideration to the
 Board, and the Board dismissed. The Board determined
 that it lacked jurisdiction to review OWCP’s denial of
 Ms. Holmes-Smith’s claim under 5 U.S.C. § 8128.
 Ms. Holmes-Smith appeals.
                        DISCUSSION
     Federal courts are courts of limited jurisdiction—
 meaning they cannot hear a case unless they have been
 given the authority to do so by Congress or the Constitu-
 tion. See Gunn v. Minton, 568 U.S. 251, 256 (2013). We
 have subject matter jurisdiction over this appeal under
 28 U.S.C. § 1295(a)(9), which grants the Federal Circuit
 the ability to review appeals from final decisions of the
 Board. But our review of the Board is also limited by law:
 we must affirm the Board unless its decision is “(1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”          5 U.S.C.
 § 7703(c).
Case: 21-2235    Document: 27       Page: 3   Filed: 04/08/2022




 HOLMES-SMITH   v. MSPB                                     3



     The question on appeal is whether the Board had juris-
 diction to hear Ms. Holmes-Smith’s case. This is a legal
 question that we review without deference to the Board’s
 answer. Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410
 (Fed. Cir. 1995). Since we conclude that the Board did in-
 deed lack jurisdiction, we affirm.
      The Board, similar to federal courts, cannot hear every
 claim brought before it. See Maddox v. Merit Sys. Prot. Bd.,
 759 F.2d 9, 10 (Fed. Cir. 1985). Congress can deny the
 Board the authority to hear certain cases, and 5 U.S.C.
 § 8128 is an example of a law that does just that: it says
 that the denial of a payment by OWCP, which is part of the
 Department of Labor, is “not subject to review by another
 official of the United States or by a court by mandamus or
 otherwise.” The Board falls within the broad scope of those
 unable to review OWCP’s denial of benefits under this law.
 And Ms. Holmes-Smith’s appeal to the Board sought ex-
 actly what the law precludes—review of a denial of benefits
 by OWCP—so the Board was correct to dismiss her appeal
 for lack of jurisdiction.
                          CONCLUSION
    For the foregoing reasons, we affirm the Board’s dis-
 missal because it lacked jurisdiction to review
 Ms. Holmes-Smith’s appeal.
                          AFFIRMED
                            COSTS
 No costs.